                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 CLORINDA MEARIDY, on behalf of                   )
 herself and all others similarly situated,       )
                                                  )
                       Plaintiff,                 )
                                                  )                   1:20CV387
                v.                                )
                                                  )
 NTHRIVE SOLUTIONS, INC.,                         )
                                                  )
                       Defendant.                 )
                                                  )


                         MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       The matter before the Court is an Unopposed Motion for Preliminary Approval of Service

Awards filed by Plaintiff, Clorinda Mearidy. (ECF No. 26.) The Court, having considered the

pleadings and the record, finds that the proposed service awards are appropriate for preliminary

approval and certification. The Court preliminarily approves a service award to Named

Plaintiff Clorinda Mearidy in the amount of $15,000.00; and a service award to Opt-in Plaintiff

Andrea Heidrich in the amount of $2,000.00.

       Based on the above, the Court enters the following:

                                              ORDER

       IT IS THEREFORE ORDERED that the Motion for Preliminary Approval of Service

Awards is GRANTED.

       This, the 16th day of August 2021.


                                              /s/ Loretta C. Biggs
                                              United States District Judge


       Case 1:20-cv-00387-LCB-LPA Document 36 Filed 08/16/21 Page 1 of 1
